UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02409 The Mexico Fund, Inc. (Exact name of registrant as specified in charter) 1treet, NW Washington, DC 20006 (Address of principal executive offices) (Zip code) Alberto Osorio 77 Aristoteles Street, 3rd Floor Polanco D.F. 11560 Mexico (Name and address of agent for service) Copies of communications to: Douglas P. Dick Dechert LLP 1treet, NW Washington, DC 20006 Registrant’s telephone number, including area code: 202-261-7941 Date of fiscal year end: October 31 Date of reporting period: July 1, 2014 - June 30, 2015 Item 1.Proxy Voting Record Below is The Mexico Fund, Inc.’s proxy voting record for the period July 1, 2014 through June 30, 2015. Symbol Cusip MTG Type of Who Type of For Company (NYSE) (BMV) No. Date MTG Matter Voted On From Voted Vote Mgm Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 07/4/2014 Extraordinary Change of name of subsidiary Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 07/4/2014 Extraordinary Approval to modify the Unique Responsibilities Agreement Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 07/4/2014 Extraordinary Designation of delegates Mgmt. Yes For Yes Gruma, S.A.B. de C.V. GMK GRUMA 07/17/2014 Ordinary Approval of cash dividend payment Mgmt. Yes For Yes Gruma, S.A.B. de C.V. GMK GRUMA 07/17/2014 Ordinary Designation and/or ratification of Board of Directors Mgmt. Yes For Yes Gruma, S.A.B. de C.V. GMK GRUMA 07/17/2014 Ordinary Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 09/11/2014 CPO Holders Modification of clause 12th of trust #111033-9 Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 09/11/2014 CPO Holders Appointment of technical committee of trust #111033-9 Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 09/11/2014 CPO Holders Modification of clause 19th of trust #111033-9 Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 09/11/2014 CPO Holders Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 09/11/2014 CPO Holders Reading and approval of the minutes of the meeting Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 09/18/2014 Extraordinary Approval to increase equity by issuing shares Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 09/18/2014 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 10/22/2014 Ordinary Change of proprietary and substitute Board Member Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 10/22/2014 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 10/22/2014 Ordinary Establishment of Buyback program for payment of incentive plan Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 10/22/2014 Ordinary Auditor´s report on fiscal situation of the company Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 10/22/2014 Ordinary Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 10/27/2014 CPO Holders Appointment of President of the Trust´s Technical Committee Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 10/27/2014 CPO Holders Appointment of special delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 11/27/2014 CPO Holders Reading and approval of the minutes of the meeting Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 11/27/2014 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 11/27/2014 Ordinary Appointment of special delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 11/28/2014 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 11/28/2014 Ordinary Appointment of special delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 01/21/2015 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 01/21/2015 Ordinary Designation of delegates Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/19/2015 Annual Board of Directors’ Report Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/19/2015 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/19/2015 Annual Application of 2014 financial results and cash dividend payment Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/19/2015 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/19/2015 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/19/2015 Annual Designation of delegates Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/19/2015 Annual Reading and approval of the minutes of the meeting Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/24/2015 Annual Board of Directors’ Report Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/24/2015 Annual Approval of 2014 financial results Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/24/2015 Annual Dividend payment Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/24/2015 Annual Cancellation of equity shares from buyback program Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/24/2015 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/24/2015 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/24/2015 Annual Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/26/2015 Annual Presentation of 2014 Results and the Board of Directors’ Report Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/26/2015 Annual Proposal for the application of 2014 profits Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/26/2015 Annual Increase of equity: (a) retained earnings and (b) treasury shares Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/26/2015 Annual Appointment of directors, audit, corporate practices and finance committees Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/26/2015 Annual Compensation to directors, audit, corporate practices and finance committees Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/26/2015 Annual Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/26/2015 Extraordinary Proposal to amend the company´s bylaws Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/26/2015 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/10/2015 Annual Board of Directors’ Report Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/10/2015 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/10/2015 Annual Approval of 2014 financial results Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/10/2015 Annual Appointment and compensation of the Board of Directors Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/10/2015 Annual Appointment and compensation of the audit committee Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/10/2015 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/10/2015 Annual Designation of delegates Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/15/2015 Annual Board of Directors’ Report Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/15/2015 Annual Application of 2014 financial results Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/15/2015 Annual Dividend payment Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/15/2015 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/15/2015 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/15/2015 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/15/2015 Annual Designation of delegates Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/15/2015 Annual Minutes of the meeting approval Mgmt. Yes For Yes Industrias Bachoco, S.A.B. de C.V. IBA BACHOCO 04/22/2015 Annual Board of Directors’ Report Mgmt. Yes For Yes Industrias Bachoco, S.A.B. de C.V. IBA BACHOCO 04/22/2015 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Industrias Bachoco, S.A.B. de C.V. IBA BACHOCO 04/22/2015 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Industrias Bachoco, S.A.B. de C.V. IBA BACHOCO 04/22/2015 Annual Dividend payment Mgmt. Yes For Yes Industrias Bachoco, S.A.B. de C.V. IBA BACHOCO 04/22/2015 Annual Appointment and compensation of the Board of Directors Mgmt. Yes For Yes Industrias Bachoco, S.A.B. de C.V. IBA BACHOCO 04/22/2015 Annual Appointment and compensation of the audit committee Mgmt. Yes For Yes Industrias Bachoco, S.A.B. de C.V. IBA BACHOCO 04/22/2015 Annual Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/23/2015 Annual Board of Directors’ Report Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/23/2015 Annual CEO and External Auditor Reports Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/23/2015 Annual Fiscal report applicable to 2013 income tax law Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/23/2015 Annual Allocation of net income, increase in reserves and amount for share buyback Fund Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/23/2015 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/23/2015 Annual Compensation to the Board of Directors and Committees Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/23/2015 Annual Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V.
